DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,370,583 (Salemi). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same invention including a lid, body, locking assembly, biasing member, latching member, and button.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, from which claims 2, 3, and 5-8 depend, the limitation “a lid (100a) attachable to the body, the lid (100a) and the body (100b) defining an interior storage space with a peripheral wall” is indefinite because it is not clear what the peripheral wall is (Examiner notes it is unlabeled whereas the other claim elements are labeled), and, if it is a component of either of the body or lid, or if it is a separate element.  
	Regarding claim 6, the term “the latching member” lacks proper antecedent basis in the claims.  For purposes of this examination, the claim will be assumed to depend from either claim 2 or 4, each of which properly introduces “a latching member”.
	Regarding claim 7, the terms “the button” and “the latching member” lack proper antecedent basis in the claims.  For purposes of this examination, the claim will be assumed to depend from claim 4, where each of these terms is properly introduced.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0166083 (Zhang).
Regarding claim 1, Zhang teaches a storage box for storing an article, comprising: 
a body (10); 
a lid (20) attachable to the body, the lid and the body defining an interior storage space (the space inside of housing 10) with a peripheral wall (110, 120); and 
a locking assembly including a biasing member defining a leaf spring (50) attached to the peripheral wall (by way of holes 158) and including a center planar portion (unlabeled; see annotated Figure 1 below, noting that the term “center” here is not read to imply that it has to be “centered”, but that the portion is disposed along a longitudinal center line of support member 60), a first flat distal end portion (52), and a curved planar portion (54) between the first flat distal end portion and the center planar portion configured to provide a predefined spring force (see para. [0025]).  
The reference fails to teach:
a predefined spring force which is more than a maximum force that can be applied by a child.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the spring force of Zhang to be greater than the force that could be applied by a child, motivated by the benefit of preventing access to the cell phone by a child.  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 
    PNG
    media_image1.png
    354
    347
    media_image1.png
    Greyscale

Regarding claim 3, the locking assembly further comprises a button (40) operably configured on the biasing member (use of the button applies a force to the spring 50) such that upon pressing the button, a counter force is generated against the biasing member to enable the latching member to disengage with the engaging portion of the lid thereby opening the storage box (see opening description in para. [0030]).
Regarding claim 5, Zhang fails to teach the biasing member is configured with a spring force, which meets the 16 CFR 1700.20 standard.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the spring force of Zhang to a spring force, which meets the 16 CFR 1700.20 standard, or any other valuve, motivated by the benefit of preventing access to the cell phone by a child.  It has been held that discovering an optimum value of a result-effective variable involves only 
Regarding claim 8, Zhang fails to teach the leaf spring is metal.
However, Examiner notes it is well-known in the art to form leaf springs of metal.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the leaf spring of metal, motivated by the benefit of providing resilient spring force.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP 2144.07.

Allowable Subject Matter
8.	Claim 4 is allowed.

9.	Claims 2, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  No motivation could be found to modify Zhang to provide a latching member on the center planar portion of the leaf spring (claims 2 and 4, 6, and 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733